Exhibit 99.1 FOR IMMEDIATE RELEASE: MedCAREERS GROUP, Inc. Assumes Operating Control Of WorkAbroad.com Atlanta, GA – March 9, 2010 — MedCAREERS GROUP, Inc. (the “Company”) (OTCBB: MCGI) today announced that it has made the initial payment under its letter of intent to acquire WorkAbroad.com.The formal closing of the transaction will occur upon the completion of the audit and execution of definitive agreements.The Company made this initial payment so that it could assume operating controlof WorkAbroad.com this week rather than waiting for the formal closing since WorkAbroad.com is expected to be an integral part of the Company’s online employment solution strategy. Over the past 30 days, WorkAbroad.com has had in excess of 78,000 unique visitors, with in excess of 10,000 “clicks” for a “click through” rate of approximately 13%.Traditionally 79% of WorkAbroad.com’s visitors have been from the Philippines.Also, currently, WorkAbroad.com is not indexed by search engines such as Google, Yahoo, or Bing so the Company believes that virtually all of the website’s traffic is from visitors typing in the domain name directly into the browser.The Company intends to put WorkAbroad.com on a platform that will allow it to be indexed by search engines which is expected to cause the traffic to increase significantly. Commenting on WorkAbroad.com, MedCAREERS Group CEO Bryan Crutchfield stated:“WorkAbroad.com is a perfect fit for our strategy to be a premier online employment solution for the healthcare industry.WorkAbroad.com attracts an extremely high percentage of Filipino visitors whom we suspect are largely nurses.The Philippines is a large supplier of the nurses internationally and an estimated 70% of the Filipino nursing graduates leave the country to work abroad.We plan to post both domestic and international opportunities for these nurses who wish to work abroad.” Mr.
